Citation Nr: 1126305	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-14 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for skin burns.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a respiratory disability, previously characterized as breathing problems, lung condition, and asbestosis, to include as the result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1954.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The appeal was subsequently transferred to the RO in Waco, Texas.

In September 2010, the Veteran presented testimony at a hearing conducted at the Waco RO.  In March 2011, the Veteran presented testimony at a personal hearing conducted at the Waco RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing before the undersigned is in the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for skin burns is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for skin burns have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrawn the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for skin burns and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.






ORDER

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for skin burns is dismissed.


REMAND

As a preliminary matter, the record reflects that the Veteran had a hearing at the Waco RO in September 2010.  The Board observes that hearing testimony is listed under evidence in the September 2010 supplemental statement of the case (SSOC).  However, the hearing transcript is not of record and the Board cannot access it from the Veterans Appeals Contact and Locator System (VACOLS).  Accordingly, a remand to obtain the hearing transcript is necessary.

The Board also observes that the Veteran has not received proper notice with regard to how to substantiate his claims for breathing problems, lung condition, and asbestosis, now characterized as a respiratory disability.  VA is required to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes that the Veteran has not been provided with a notice letter that complies with Kent.  The May 2008 notice letter contained the incorrect date of the last final rating decision with regard to this issue.  In this regard, in a May 2006 rating decision, service connection for asbestosis was denied because exposure to asbestos during military service was not established and there was no diagnosis of asbestosis.  Service connection for breathing/lung problems was also denied because there was no nexus between the Veteran's diagnosis of chronic obstructive pulmonary disease (COPD) and his military service.  Further, the Veteran should be provided with notice regarding how to substantiate his claim based on asbestos exposure.  Therefore, a remand to obtain proper notice is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain a copy of the September 2010 hearing transcript and associate it with the claims file.  If such cannot be obtained, the Veteran should be afforded another opportunity to provide testimony at the RO.

2.  Provide the Veteran with a notice letter with regard to his claim for whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a respiratory disability, previously characterized as breathing problems, lung condition, and asbestosis, to include as the result of asbestos exposure.  The notice letter should include a definition of new and material evidence to reopen a claim as set forth in the current version of section 3.156(a) of VA regulations and inform him what is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous final denial of his claim in the May 2006 rating decision.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran should be told that service connection for asbestosis was denied because exposure to asbestos during military service was not established and there was no diagnosis of asbestosis.  Service connection for breathing/lung problems was also denied because there was no nexus between the Veteran's diagnosis of chronic obstructive pulmonary disease (COPD) and his military service.  The Veteran should be informed that he needs to submit evidence related to these missing elements in order to substantiate his claim.

Further, the Veteran should be provided with notice regarding how to substantiate his claim based on asbestos exposure.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


